Citation Nr: 1519176	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-10 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and W.R.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1975 to March 1979 and from March 1981 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2015, the Veteran testified before the undersigned at an in-person Board hearing at the RO.  A transcript of this hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the records located in VBMS, there are additional electronic records pertaining to the Veteran's claim in Virtual VA, including VA treatment records dated through June 2014.  In this regard, the Board notes that, such records were not considered in the RO's January 2013 Supplemental Statement of the Case.  38 C.F.R.  § 20.1304(c).  Significantly, however, as the Veteran's claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review all of the newly associated documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The remaining documents located in Virtual VA are either duplicative of the documents in VBMS or are irrelevant to the issue on appeal.

As a final preliminary matter, the Board observes that additional private treatment records were associated with the claims file in March 2014, after the issuance of the most recent January 2013 statement of the case and without a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2014).  However, as just discussed, insofar as the Veteran's claim is being remanded, the AOJ will have an opportunity to review all of the newly associated documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that service connection for obstructive sleep apnea is warranted because this condition had its onset during service and has continued since.  See, e.g., Veteran's June 2011 Notice of Disagreement and March 2013 VA Form 9.  In this regard, the Veteran has reported that, although the symptoms of sleep apnea (i.e., snoring and difficulty breathing during his sleep) have been present since service, he did not seek treatment for this condition until 2005 after his wife strongly encouraged him to obtain such treatment.  See Board Hearing Tr. at 3, 6-7.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

To date, the Veteran has not been afforded a VA examination in conjunction with his obstructive sleep apnea claim.  The Board finds that a VA medical examination and opinion is necessary to determine the nature and etiology of his claimed obstructive sleep apnea.  In making this determination, the Board notes that VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).
With regard to the first McLendon element, the record reflects that the Veteran has a current diagnosis of obstructive sleep apnea.  See Dr. F.M.'s May 2005 Procedure Note; Darnell Army Hospital treatment records dated in February 2010 and August 2013.  As such, the Board finds that the first McLendon element has been satisfied.

Turning to the second McLendon element, the Board notes that the Veteran's service treatment records are negative for complaints, treatments, or diagnoses related to obstructive sleep apnea.  Significantly, however, during his March 2015 hearing, the Veteran testified that he had been told by many others that he snored when he slept and that he was not breathing in his sleep.  See Board Hearing Tr. at 4-6.  Additionally, W.R. testified that he recalled the Veteran snoring during service, even while sitting up.  Several fellow soldiers who served with the Veteran have also submitted statements describing the Veteran's in-service snoring.  See D.R.'s April 2010 statement; O.Y.'s June 2010 statement; and P.P.'s June 2010 statement.  In this regard, the Board notes that the Veteran and his fellow soldiers are competent to report that the Veteran snored and stopped breathing during his sleep during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board finds that the second McLendon element has been satisfied.

Turning to the third McLendon element, as just discussed, the Veteran has provided competent and credible reports that his obstructive sleep apnea symptoms began during service and have continued since.  Accordingly, the Board finds that there is evidence of record indicating that the Veteran's current obstructive sleep apnea may be associated with his military service, thereby satisfying the third McLendon element.

Significantly, however, because there is insufficient medical evidence of record showing that the Veteran's obstructive sleep apnea is causally related to his military service, the Board finds that a VA examination and medical opinion addressing the etiology of this condition is necessary for the Board to make a decision on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 
A review of the record also reflects that the Veteran's post-service treatment records may be incomplete.  Specifically, the Veteran testified during his March 2015 Board hearing that he receives regular treatment for his obstructive sleep apnea at the Darnell Army Medical Center, including treatment since January 2015.  See Board Hearing Tr. at 11-12.  Significantly, however, the most recent records on file from the Darnell Army Medical Center are dated in January 2014.  Moreover, the Board notes that the most recent VA treatment records currently on file are dated in June 2014.  As such, on remand, efforts should be made to obtain a complete copy of the Veteran's recent treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain copies of the Veteran's treatment records pertaining to obstructive sleep apnea from the Darnell Army Medical Center dated from January 2014 to present.  If, after making continued efforts to obtain such records, it is determined that it is reasonably certain that such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain all of the Veteran's treatment records pertaining to obstructive sleep apnea from the VA Central Texas Healthcare System dated from June 2014 to present.  All reasonable attempts should be made to obtain such records.  If, after making continued efforts to obtain such records, it is determined that it is reasonably certain that such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for an examination to determine the current nature and etiology of his claimed obstructive sleep apnea.  The entire claims file, to include a copy of this Remand, should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any in-service snoring or breathing difficulties.

In offering this opinion, the examiner should acknowledge and discuss the significance, if any, of the lay statements of record from the Veteran and his fellow soldiers regarding the in-service onset of his obstructive sleep apnea and continuity of symptomatology since.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

